Title: From George Washington to Lewis Morris, Sr., 12 June 1777
From: Washington, George
To: Morris, Lewis Sr.



Sir
Head Quarters Middle Brook 12th June 1777

Your favor of the 1st Instant has been duly receiv’d. At this time there unhappily subsists a dispute ⟨between General Howe and myself respecting prisoners &⟩ a proposition is now before him, which, if come into, will adjust It. Captain Maxwells exchange, in whose behalf you interest yourself, must depend upon that line, which is adopted in similar instances. Genl Howe has now the matter under consideration, and if our differences are accommodated his releasment will immediately follow. It is probable we shall know the Genl’s ⟨determination before long, when you will have an Opportunity⟩ of informing him more fully upon the subject of his request. I am Sir With great Respect Your most Obet Servt

Go: Washington

